Case 0:19-cv-60557-RKA Document 132 Entered on FLSD Docket 02/09/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHEN DISTRICT OF FLORIDA

                          CASE NO. 19-CIV-60557-ALTMAN/HUNT

  A&E ADVENTURES, LLC,
  a Florida Limited Liability Company

         Plaintiff,

  v.

  INTERCARD, INC.,
  a Nevada corporation,

        Defendant.
  ______________________________/

    DEFENDANT’S UNOPPOSED MOTION TO AMEND ORDER SETTING TRIAL

         Defendant Intercard, Inc. (“Intercard”) respectfully moves, unopposed, for an order
  modifying its February 9, 2021 Order [DE 131] (“Trial Order”), which set this case for trial
  during the two-week trial calendar beginning on June 7, 2021, and setting the case for a later
  trial calendar and calendar call.   In support of this Motion, Intercard states:
         1.      On November 2, 2020, the Court entered the Second Amended Scheduling
  Order [DE 130], which set the case for trial during the two-week trial calendar beginning on
  April 26, 2021 and ordered the parties to appear for calendar call on April 20, 2020.
         2.      On February 9, 2021, the Court entered the Trial Order, which set the case for
  trial during the two-week trial calendar beginning on June 7, 2021 and ordered the parties to
  appear for calendar call on June 1, 2021.
         3.      Intercard respectfully requests that the Court amend the Trial Order, to set the
  case on a later trial calendar with a later calendar call.
         4.      Good cause exists for the relief requested because undersigned counsel is
  scheduled to be in Wisconsin the week of June 7 to attend a family wedding on June 12,
  2020, where undersigned counsel will be the best man.
         5.      The requested extension is not sought for purposes of delay.
         6.      Counsel conferred with counsel for Plaintiff regarding the relief sought herein,
  who advised that Plaintiff has no objection to the requested extension.

                                                   1
Case 0:19-cv-60557-RKA Document 132 Entered on FLSD Docket 02/09/2021 Page 2 of 3




          7.      Pursuant to Local Rule 7.6, a supporting declaration is attached hereto as
  Exhibit A.
          8.      A proposed order is attached as Exhibit B.
          WHEREFORE, Intercard respectfully requests that the Court enter an order
  amending its February 9, 2021 Order to schedule this case for a later trial calendar and
  calendar call and granting such other relief as it deems proper.
                                 Local Rule 7.1(a)(3) Certification

          Undersigned counsel conferred with counsel for all parties who may be affected by the

  relief sought in the motion, and counsel advised that they have no objection to the relief sought.



  Dated: February 9, 2021
                                                       By: /s/ Jonathan P. Hart
                                                           Jonathan P. Hart, Esq.
                                                           Florida Bar No. 55982
                                                           E-mail: jhart@shutts.com
                                                           SHUTTS & BOWEN LLP
                                                           525 Okeechobee Boulevard
                                                           Suite 1100
                                                           West Palm Beach, FL 33401
                                                           Telephone: (561) 835-8500
                                                           Facsimile: (561) 650-8530

                                                            Frank A. Zacherl, Esq.
                                                            Florida Bar No. 868094
                                                            FZacherl@shutts.com
                                                            Oliver Sepulveda, Esq.
                                                            Florida Bar No. 111763
                                                            OSepulveda@shutts.com
                                                            SHUTTS & BOWEN LLP
                                                            200 South Biscayne Boulevard
                                                            Suite 4100
                                                            Miami, FL 33131
                                                            Telephone: (305) 358-6300
                                                            Facsimile: (305) 381-9982
                                                            LMFernandez@shutts.com
                                                            KRicketts@shutts.com

                                                       Attorneys for Defendant Intercard, Inc.



                                                   2
  WPBDOCS 10661458 1
Case 0:19-cv-60557-RKA Document 132 Entered on FLSD Docket 02/09/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on February 9, 2021, a true and correct copy of the

  foregoing was served via the Court’s CM/ECF system on:

  Howard R. Behar, Esq.
  hrb@beharlegal.com
  Samuel M. Sheldon, Esq.
  sms@beharlegal.com
  The Behar Law Firm, P.A.
  3323 NE 163rd Street, Suite 402
  North Miami Beach, Florida 33160
  Telephone: (786) 735-3300
  Facsimile: (786) 735-3307
  Attorneys for Plaintiff A&E Adventures LLC



                                                   By: /s/ Jonathan P. Hart
                                                       Jonathan P. Hart, Esq.




                                               3
